DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.
 
Response to Amendment
	1. The amendment filed 8/5/22 has been entered.
	2. Claims 2-3, 5, 9-18, 21-28, and 31-42 remain pending within the application.
	3. The amendment filed 8/5/22 is sufficient to overcome the previous 35 USC 103(a) rejections of claims 2-3, 5, 9-18, 21-28, and 31-42. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, it is unclear what is meant by, “while the content object is visually emphasized relative to the user interface region, ceasing to visually emphasize the content object relative to the user interface region”. Specifically, it is unclear how an object can be visually emphasized relative to a user interface and ceasing to visually emphasize at the same time. For examination purposes, the limitation will be interpreted as ceasing to visually emphasize the content object after the content object is visually emphasized. Examiner recommends modifying the use of the claimed term “while”.
Claims 39 and 41 recite the same limitation and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5, 7, 9, 11, 14-18, 20-21, 23, 26-28, 31, 33, and 36-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell United States Patent Application Publication US 2012/0151416 in view of Skyberg United States Patent Application Publication US 2013/0155187, as modified by Hunt United States Patent Application Publication US 2010/0070899.
Regarding claim 2, Bell discloses an electronic device, comprising: 
a display (Bell, para [012], display presented on a computer desktop); 
one or more processors (Bell, para [0045], computer system includes processing unit); and 
memory storing one or more programs configured to be executed by the one or more processors (Bell, para [0045], computer system includes memory), the one or more programs including instructions for: 
displaying a user interface region, on the display, the user interface region including a displayed content object (Bell, para [0012], with regards to fig 1, window 101 represents a user interface region); 
detecting a user input directed to a location corresponding to the displayed content object (Bell, para [0012], with regards to fig 1, mouse event represents a detected user input); and 
in response to detecting-the-user input directed to a location corresponding to: 
displaying an animation of the content object separating from the user interface region, wherein displaying the animation includes: 
visually emphasizing the content object (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect of element 141 based on mouse input represents an animation which visually emphasizes element 141).
Bell does not disclose:
visually deemphasizing the user interface region; and 
visually emphasizing the content object relative to the user interface region that has been visually deemphasized. 
	Skyberg discloses: 
visually deemphasizing a user interface region (Skyberg, para [0043], replaces background with a solid color); and 
visually emphasizing a content object relative to the user interface region that has been visually deemphasized (Skyberg, para [0043-44], replaces background with a solid color to emphasize object 150)
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include modifying the background. The motivation for doing so would have been to further emphasize the object (Skyberg, para [0043]).
	Bell in view of Skyberg does not disclose:
and while the user interface region is deemphasized: detecting a second user input at a location corresponding to a deemphasized portion of the user interface region; and in response to detecting the second user input, displaying the user interface region without visually deemphasizing the user interface region.
	Hunt discloses:
while the user interface region is deemphasized: 
detecting a second user input at a location corresponding to a deemphasized portion of the user interface region (Hunt, para [0113], with regards to fig 5L, after a user hovers over object, as described in para [0101] with regards to fig 5A, user begins a drag input representing a second user input. Drag input goes across deemphasized portion, representing a correspondence between the input location and deemphasized portion); and 
in response to detecting the second user input, displaying the user interface region without visually deemphasizing the user interface region (Hunt, para [0113-114], with regards to fig 5L and 5M, drag goes over deemphasized region 502 and once action concludes, shown in 5M visually deemphasized portion is no longer visually deemphasized).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 3, Bell in view of Skyberg discloses the electronic device of claim 2. Skyberg additionally discloses wherein visually deemphasizing the user interface region includes visually shading the user interface region (Skyberg, para [0044], instead of replacing background with a solid color, reducing brightness)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include modifying the background. The motivation for doing so would have been to further emphasize the object (Skyberg, para [0043]).

Regarding claim 5, Bell in view of Skyberg discloses the electronic device of claim 2. Skyberg additionally discloses while displaying the animation, the user interface region is dimmed (Skyberg, para [0042], zoom in of object; Skyberg, para [0043-44], while zooming in, reducing brightness)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include modifying the background. The motivation for doing so would have been to further emphasize the object (Skyberg, para [0043]).

Regarding claim 9, Bell in view of Skyberg discloses the electronic device of claim 2. Bell in view of Skyberg does not disclose the additional limitations of claim 9.
Hunt discloses wherein the content object is displayed at the location corresponding to the displayed content object prior to displaying the animation, the one or more programs further including instructions for: subsequent to displaying the animation of the content object separating from the user interface region, displaying the content object hovering over the location corresponding to the displayed content object (Hunt, para [0102-104], displays content object over hovering over the region).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 11, Bell in view of Skyberg discloses the electronic device of claim 2. Bell additionally discloses wherein the animation includes a simulated three- dimensional effect (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect of element 141 based on mouse input represents an animation which visually emphasizes element 141).

Regarding claim 14, Bell discloses a method, comprising: at an electronic device with a display: 
displaying a user interface region, on the display, the user interface region including a displayed content object (Bell, para [0012], with regards to fig 1, window 101 represents a user interface region); 4 118023743Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 
detecting a user input directed to the location corresponding to the content object; and in response to detecting the user input directed to the location corresponding to the displayed content object (Bell, para [0012], with regards to fig 1, mouse event represents a detected user input):  
displaying an animation of the content object separating from the user interface region, wherein displaying the animation includes: 
visually emphasizing the content object (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect of element 141 based on mouse input represents an animation which visually emphasizes element 141).
Bell does not disclose:
visually deemphasizing the user interface region; and 
visually emphasizing the content object relative to the user interface region that has been visually deemphasized. 
	Skyberg discloses: 
visually deemphasizing a user interface region (Skyberg, para [0043], replaces background with a solid color); and 
visually emphasizing a content object relative to the user interface region that has been visually deemphasized (Skyberg, para [0043-44], replaces background with a solid color to emphasize object 150)
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include modifying the background. The motivation for doing so would have been to further emphasize the object (Skyberg, para [0043]).
Bell in view of Skyberg does not disclose:
and while the user interface region is deemphasized: detecting a second user input at a location corresponding to a deemphasized portion of the user interface region; and in response to detecting the second user input, displaying the user interface region without visually deemphasizing the user interface region.
	Hunt discloses:
while the user interface region is deemphasized: 
detecting a second user input at a location corresponding to a deemphasized portion of the user interface region (Hunt, para [0113], with regards to fig 5L, after a user hovers over object, as described in para [0101] with regards to fig 5A, user begins a drag input representing a second user input. Drag input goes across deemphasized portion, representing a correspondence between the input location and deemphasized portion); and 
in response to detecting the second user input, displaying the user interface region without visually deemphasizing the user interface region (Hunt, para [0113-114], with regards to fig 5L and 5M, drag goes over deemphasized region 502 and once action concludes, shown in 5M visually deemphasized portion is no longer visually deemphasized).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 15, Bell discloses a non-transitory computer-readable medium storing one or more programs configured to be executed by an electronic device with one or more processors and a display (Bell, para [0045], computer system includes memory and processor), the one or more programs including instructions for: 
displaying a user interface region, on the display, the user interface region including a displayed content object (Bell, para [0012], with regards to fig 1, window 101 represents a user interface region); 4 118023743Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 
detecting a user input directed to the location corresponding to the content object (Bell, para [0012], with regards to fig 1, mouse event represents a detected user input); and 
in response to detecting the user input directed to the location corresponding to the displayed content object: 
displaying an animation of the content object separating from the user interface region, wherein displaying the animation includes:
visually emphasizing the content object (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect of element 141 based on mouse input represents an animation which visually emphasizes element 141).
Bell does not disclose:
visually deemphasizing the user interface region; and 
visually emphasizing the content object relative to the user interface region that has been visually deemphasized. 
	Skyberg discloses: 
visually deemphasizing a user interface region (Skyberg, para [0043], replaces background with a solid color); and 
visually emphasizing a content object relative to the user interface region that has been visually deemphasized (Skyberg, para [0043-44], replaces background with a solid color to emphasize object 150)
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include modifying the background. The motivation for doing so would have been to further emphasize the object (Skyberg, para [0043]).
Bell in view of Skyberg does not disclose:
and while the user interface region is deemphasized: detecting a second user input at a location corresponding to a deemphasized portion of the user interface region; and in response to detecting the second user input, displaying the user interface region without visually deemphasizing the user interface region.
	Hunt discloses:
while the user interface region is deemphasized: 
detecting a second user input at a location corresponding to a deemphasized portion of the user interface region (Hunt, para [0113], with regards to fig 5L, after a user hovers over object, as described in para [0101] with regards to fig 5A, user begins a drag input representing a second user input. Drag input goes across deemphasized portion, representing a correspondence between the input location and deemphasized portion); and 
in response to detecting the second user input, displaying the user interface region without visually deemphasizing the user interface region (Hunt, para [0113-114], with regards to fig 5L and 5M, drag goes over deemphasized region 502 and once action concludes, shown in 5M visually deemphasized portion is no longer visually deemphasized).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 16, Bell in view of Skyberg discloses the electronic device of claim 2. Bell in view of Skyberg does not disclose wherein displaying the animation further includes: 5 119560913Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 subsequent to visually emphasizing the content object, visually deemphasizing the user interface region.
Hunt discloses wherein displaying the animation further includes: 5 119560913Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 subsequent to visually emphasizing the content object, visually deemphasizing the user interface region (Hunt, para [0102-103], fig 5B shows the initial emphasizing of the content object. Fig 5C shows that as that after the user hovers and begins a drag the background is darkened).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 17, Bell in view of Skyberg discloses the method of claim 14. Skyberg additionally discloses wherein visually deemphasizing the user interface region includes visually shading the user interface region (Skyberg, para [0044], instead of replacing background with a solid color, reducing brightness)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include modifying the background. The motivation for doing so would have been to further emphasize the object (Skyberg, para [0043]).

Regarding claim 18, Bell in view of Skyberg discloses the method of claim 14. Skyberg additionally discloses while displaying the animation, the user interface region is dimmed (Skyberg, para [0042], zoom in of object; Skyberg, para [0043-44], while zooming in, reducing brightness)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include modifying the background. The motivation for doing so would have been to further emphasize the object (Skyberg, para [0043]).

Regarding claim 20, Bell in view of Skyberg discloses the method of claim 14. Skyberg additionally discloses wherein visually deemphasizing the user interface region includes visually blurring the user interface region (Skyberg, para [0044], blurring background).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include modifying the background. The motivation for doing so would have been to further emphasize the object (Skyberg, para [0043]).

Regarding claim 21, Bell in view of Skyberg discloses the method of claim 14. Bell in view of Skyberg does not disclose the additional limitations of claim 9.
Hunt discloses wherein the content object is displayed at the location corresponding to the displayed content object prior to displaying the animation, the one or more programs further including instructions for: subsequent to displaying the animation of the content object separating from the user interface region, displaying the content object hovering over the location corresponding to the displayed content object (Hunt, para [0102-104], displays content object over hovering over the region).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 23, Bell in view of Skyberg discloses the method of claim 14. Bell additionally discloses wherein the animation includes a simulated three- dimensional effect (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect of element 141 based on mouse input represents an animation which visually emphasizes element 141).

Regarding claim 26, Bell in view of Skyberg discloses the method of claim 14. Bell in view of Skyberg does not disclose wherein displaying the animation further includes: 5 119560913Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 subsequent to visually emphasizing the content object, visually deemphasizing the user interface region.
Hunt discloses wherein displaying the animation further includes: 5 119560913Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 subsequent to visually emphasizing the content object, visually deemphasizing the user interface region (Hunt, para [0102-103], fig 5B shows the initial emphasizing of the content object. Fig 5C shows that as that after the user hovers and begins a drag the background is darkened).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 27, Bell in view of Skyberg discloses the non-transitory computer readable medium of claim 15. Skyberg additionally discloses wherein visually deemphasizing the user interface region includes visually shading the user interface region (Skyberg, para [0044], instead of replacing background with a solid color, reducing brightness)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include modifying the background. The motivation for doing so would have been to further emphasize the object (Skyberg, para [0043]).

Regarding claim 28, Bell in view of Skyberg discloses the non-transitory computer readable medium of claim 15. Skyberg additionally discloses while displaying the animation, the user interface region is dimmed (Skyberg, para [0042], zoom in of object; Skyberg, para [0043-44], while zooming in, reducing brightness)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include modifying the background. The motivation for doing so would have been to further emphasize the object (Skyberg, para [0043]).

Regarding claim 31, Bell in view of Skyberg discloses the non-transitory computer readable medium of claim 15. Bell in view of Skyberg does not disclose the additional limitations of claim 9.
Hunt discloses wherein the content object is displayed at the location corresponding to the displayed content object prior to displaying the animation, the one or more programs further including instructions for: subsequent to displaying the animation of the content object separating from the user interface region, displaying the content object hovering over the location corresponding to the displayed content object (Hunt, para [0102-104], displays content object over hovering over the region).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 33, Bell in view of Skyberg discloses the non-transitory computer readable medium of claim 15. Bell additionally discloses wherein the animation includes a simulated three- dimensional effect (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect of element 141 based on mouse input represents an animation which visually emphasizes element 141).

Regarding claim 36, Bell in view of Skyberg discloses the non-transitory computer readable medium of claim 15. Bell in view of Skyberg does not disclose wherein displaying the animation further includes: 5 119560913Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 subsequent to visually emphasizing the content object, visually deemphasizing the user interface region.
Hunt discloses wherein displaying the animation further includes: 5 119560913Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 subsequent to visually emphasizing the content object, visually deemphasizing the user interface region (Hunt, para [0102-103], fig 5B shows the initial emphasizing of the content object. Fig 5C shows that as that after the user hovers and begins a drag the background is darkened).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 37, Bell in view of Skyberg  in further view of Hunt discloses the electronic device of claim 2. Hunt additionally discloses the one or more programs further including instructions for: while the content object is visually emphasized relative to the user interface region, ceasing to visually emphasize the content object relative to the user interface region (Hunt, para [0114], content object shown on user interface region is no longer being emphasized following the conclusion of the drop).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 38, Bell in view of Skyberg  in further view of Hunt discloses the electronic device of claim 2. Hunt additionally discloses wherein, in response to detecting the second user input further includes: displaying the content object at the location. (Hunt, para [0113], with regards to fig 5L, after a user hovers over object, as described in para [0101] with regards to fig 5A, user begins a drag input representing a second user input. Drag input goes across deemphasized portion, representing a correspondence between the input location and deemphasized portion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 39, Bell in view of Skyberg  in further view of Hunt discloses the method of claim 14. Hunt additionally discloses further comprising: while the content object is visually emphasized relative to the user interface region, ceasing to visually emphasize the content object relative to the user interface region (Hunt, para [0114], content object shown on user interface region is no longer being emphasized following the conclusion of the drop).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 40, Bell in view of Skyberg  in further view of Hunt discloses the method of claim 14. Hunt additionally discloses wherein, in response to detecting the second user input further includes: displaying the content object at the location (Hunt, para [0113], with regards to fig 5L, after a user hovers over object, as described in para [0101] with regards to fig 5A, user begins a drag input representing a second user input. Drag input goes across deemphasized portion, representing a correspondence between the input location and deemphasized portion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 41, Bell in view of Skyberg  in further view of Hunt discloses the non-transitory computer-readable medium of claim 15. Hunt additionally discloses the one or more programs further including instructions for: while the content object is visually emphasized relative to the user interface region, ceasing to visually emphasize the content object relative to the user interface region (Hunt, para [0114], content object shown on user interface region is no longer being emphasized following the conclusion of the drop). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Regarding claim 42, Bell in view of Skyberg in further view of Hunt discloses the non-transitory computer-readable medium of claim 15. Hunt additionally discloses wherein, in response to detecting the second user input further includes: displaying the content object at the location (Hunt, para [0113], with regards to fig 5L, after a user hovers over object, as described in para [0101] with regards to fig 5A, user begins a drag input representing a second user input. Drag input goes across deemphasized portion, representing a correspondence between the input location and deemphasized portion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]).

Claim 9, 16, 19, 21, 26, 29, 31 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell United States Patent Application Publication US 2012/0151416 in view of Skyberg United States Patent Application Publication US 2013/0155187, as modified by Hunt United States Patent Application Publication US 2010/0070899.

Claims 10, 12-13, 22, 24-25, 32, and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell United States Patent Application Publication US 2012/0151416 in view of Skyberg United States Patent Application Publication US 2013/0155187, as modified by Hunt United States Patent Application Publication US 2010/0070899, in further view of Jones United States Patent Application Publication US 2011/0246929.
	Regarding claim 10, Bell in view of Skyberg in further view of Hunt discloses the electronic device of claim 2. Bell in view of Skyberg in further view of Hunt does not disclose wherein visually emphasizing the content object occurs after the user input is detected for a threshold period of time.
Jones discloses visually emphasizing the content object occurs after the user input is detected for a threshold period of time (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).

Regarding claim 12, Bell in view of Skyberg in further view of Hunt discloses the electronic device of claim 2. Bell in view of Skyberg in further view of Hunt does not disclose wherein the user input is a press and hold input over the content object. 
Jones discloses wherein the user input is a press and hold input over the content object (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).

Regarding claim 13, Bell in view of Skyberg in further view of Hunt discloses the electronic device of claim 2. Bell in view of Skyberg in further view of Hunt does not disclose wherein the user input is a stationary input.  
Jones discloses wherein the user input is a stationary input (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).

Regarding claim 22, Bell in view of Skyberg in further view of Hunt discloses the method of claim 14. Bell in view of Skyberg in further view of Hunt does not disclose wherein visually emphasizing the content object occurs after the user input is detected for a threshold period of time.
Jones discloses visually emphasizing the content object occurs after the user input is detected for a threshold period of time (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).

Regarding claim 24, Bell in view of Skyberg in further view of Hunt discloses the method of claim 14. Bell in view of Skyberg in further view of Hunt does not disclose wherein the user input is a press and hold input over the content object. 
Jones discloses wherein the user input is a press and hold input over the content object (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).

Regarding claim 25, Bell in view of Skyberg in further view of Hunt discloses the method of claim 14. Bell in view of Skyberg in further view of Hunt does not disclose wherein the user input is a stationary input.  
Jones discloses wherein the user input is a stationary input (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).

Regarding claim 32, Bell in view of Skyberg in further view of Hunt discloses the non-transitory computer readable medium of claim 15. Bell in view of Skyberg in further view of Hunt does not disclose wherein visually emphasizing the content object occurs after the user input is detected for a threshold period of time.
Jones discloses visually emphasizing the content object occurs after the user input is detected for a threshold period of time (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).

Regarding claim 34, Bell in view of Skyberg in further view of Hunt discloses the non-transitory computer readable medium of claim 15. Bell in view of Skyberg in further view of Hunt does not disclose wherein the user input is a press and hold input over the content object. 
Jones discloses wherein the user input is a press and hold input over the content object (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).

Regarding claim 35, Bell in view of Skyberg in further view of Hunt discloses the non-transitory computer readable medium of claim 15. Bell in view of Skyberg in further view of Hunt does not disclose wherein the user input is a stationary input.  
Jones discloses wherein the user input is a stationary input (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. 
Applicant asserts that Hunt does not disclose the limitations added to amended claims 2, 14 and 15. Examiner respectfully disagrees. 
Hunt discloses while the user interface region is deemphasized: 
detecting a second user input at a location corresponding to a deemphasized portion of the user interface region (Hunt, para [0113], with regards to fig 5L, after a user hovers over object, as described in para [0101] with regards to fig 5A, user begins a drag input representing a second user input. Drag input goes across deemphasized portion, representing a correspondence between the input location and deemphasized portion); and 
in response to detecting the second user input, displaying the user interface region without visually deemphasizing the user interface region (Hunt, para [0113-114], with regards to fig 5L and 5M, drag goes over deemphasized region 502 and once action concludes, shown in 5M visually deemphasized portion is no longer visually deemphasized).
In addition, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the display of an interface region of Bell in view of Skyberg to include displaying the content object above the region. The motivation for doing so would have been to display the object as moveable above the window (Hunt, para [0103]). Examiner would like to additionally point out that action of the “user input” of claim 1 is not explicitly defined within the claim. Therefore, the input is mapped to the drag action.
	With regards to the new limitations of claims 37, 39 and 41, Hunt discloses the new limitations. Specifically Hunt discloses, while the content object is visually emphasized relative to the user interface region, ceasing to visually emphasize the content object relative to the user interface region (Hunt, para [0114], content object shown on user interface region is no longer being emphasized following the conclusion of the drop). 
	With regards to the new limitations of claims 38, 40 and 42, Hunt discloses the new limitations. Specifically Hunt discloses wherein, in response to detecting the second user input further includes: displaying the content object at the location (Hunt, para [0113], with regards to fig 5L, after a user hovers over object, as described in para [0101] with regards to fig 5A, user begins a drag input representing a second user input. Drag input goes across deemphasized portion, representing a correspondence between the input location and deemphasized portion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178